Title: From Alexander Hamilton to James McHenry, [13] January 1800
From: Hamilton, Alexander
To: McHenry, James


New York Jany. [13] 1800
Sir,
Some of the maxims which obtain with the Officers at the seat of Government, charged with the adjustment of the accounts of those Agents who have to furnish supplies and make disbursements for the Military service are of a nature to produce much perplexity & inconvenience. To me they appear mistaken, such as are to be found no where else, and such as must render it impracticable to discharge military duties with satisfaction or success. It is one thing to have and enforce rules which check improvident expenditure & secure a due accountability. It is a very different thing to practice when such as embarrass & retard the settlement of proper charges, as refuse credit for expenditures regularly made, as keep Agents out of money to which they are intitled, as subject to painful animadversions and harrass with unnecessary explanation officers who in the exercise of a reasonable discretion direct measures which incur expence.
Specimens of the operation of those rules are to be seen in the communications here with transmitted from E Stevens Esqr & from Majors Toussard & Jackson.
It is perhaps impossible in military affairs to devise any system of Regulations so perfect as to embrace all the cases in which expenditures by the order of particular Officers for current occasions are necessary. Some discretion must be allowed. This must be the case with regard to officers of inferior rank detached to remote stations. But it must be frequently and extensively the case as to a commanding General. In time of war nothing will proceed without this discretion upon a large scale. In time of peace incidents of a more limited nature constantly arise, involving expence which could not be deferred for a special resort to the head of the War department, without real injury to the service, while the Officer by the necessity of that resort in matters of minutiae would be placed in a situation extremely humiliating & irksome.
When in pursuance of this discretion directions for the disbursement of money are given to a subordinate Agent in cases in which there has been no special restriction upon him, his charges ought to be admitted without difficulty and the superior Officer made responsible for improper direction in his office in his pocket or in both according to circumstances.
Though it may be necessary to confine the ordinary accounting officers to the admission of such items only as are within established regulations, yet where others occur, they ought not to be rejected and thrown back upon the party to oblige him to go through the tedious and circuitous process of an application to the head of the Department for an extraordinary sanction, but there ought to be an interior arrangement of the Department for bringing it in the first instance before that head or some competent substitute, in order to a special direction, and when what has been done shall appear proper the needful sanction should follow.
In the instances in which no regulations have been established by the Department as a guide to the Officers, their acts ought to be viewed with greater liberality, and the mismanagement which should subject them to blame or embarrassment ought to be unequivocal.
It happens that no rules have been prescribed with regard to extra expences. Officers are left to exercise their judgments as occasions require. They do it in good faith, and yet their acts are not received as authority in favour of Agents who could not with propriety refuse obedience to them. The fundamental principle of the Military System is thus subverted. Agents for their own safety are taught to reason about the fitness of compliance with the requisitions made upon them. The service is clogged. Commanding officers are let down, and in very triffling matters are perplexed how to act. This awkward state of things demands a corrective. The dignity and delicacy of Officers, as well as the good of the service, require it.
I pass from these preliminary remarks to a view of some of the instances, which are the immediate occasion of them, beginning with those which relate to my own acts.
1. The purchase of horses for the use of Major Hoops & Capt Stille, with their servants for a journey to Niagara & back again.
These Officers were sent to Niagara towards forming a Court of Inquiry in consequence of the charges preferred by Capt Bruff against Major Rivardi.
These charges as you know were of a very serious nature. They affected deeply the honor of Major Rivardi and the interest of the service, including among other things the misapplication of public property for private accommodation.
The situation of Niagara & the other posts was such that officers could not have been found for constituting the Court nearer than Detroit—and it was unknown to me whether those who could have been brought from thence would be qualified for so delicate an inquiry.
After maturely weighing the circumstances, I thought it adviseable to send from this quarter two intelligent & respectable officers who with one in the vi[ci]nity to compose the Court, and another to officiate as recorder might accomplish the object in a satisfactory manner.
The differences of expence between this and the only alternative in my option could not be great. The conduct and character of an important officer were at stake. It was due to that officer to commit the Inquiry to adequate Agents. In the first stages of a new and more extensive organisation of our army it appears to me particularly expedient to give importance & weight to such an Inquiry by the manner in which it was made. The zeal with which the accusation was urged furnished additional motives for caution. The probable influence upon the service of an inquiry fitly conducted could bear no proportion to the money which it would cost.
The measure being once resolved upon the means were of course to be furnished. The officers selected had not horses of their own. If the contrary had been the fact, they ought not to have been required to expose them to the injury and hazard of so long and so difficult a journey. Usage was against it. An Order was accordingly given by me to provide horses and it was executed with prudence; on the return of the horses they were directed to be sold and the proceeds carried to the Credit of the public. I doubt not this has been done.
Upon a similar principle I directed the amount of their actual expences to be advanced upon an accountable receipt, as they exceeded the rate of compensation which you had prescribed & by my letter of the 25 of Nov last, referred it to you to say whether an extraordinary allowance was not proper. I expected, that you would either have directed the accountant to admit the charge definitively or else allowing a credit to Mr. Stevens, to charge the parties with the sum advanced, and after deducting the allowance according to the regulations, to retain the difference out of their future pay. I knew that money had been borrowed for the expenditure, that the lender was urging the repayment & that the officers would have been placed in a disagreeable situation had not the advance been made.
2. The payment of the passage of Capt Littlefield & his servant. Capt. Littlefield was accidentally prevented from going with his company. He was to be enabled to go. If he had marched on foot by land his baggage must have been transported at the public expence. That it was preferable for him to go by water will not be doubted. In such cases, it is customary for the public to defray the expence of the transportation of person & baggage. I directed this to be done on the usual terms. Whether the rate is proper I am not a judge. It appears to me high. This I acknowlege is a fit subject of explanation with Mr. Stevens. If the sum paid included the ladies of Capt Littlefields family, it was without my sanction & ought not to be allowed.
3. Sea Stores for General Wilkinson and the expences of his Voyage from New Orleans to New York.
This officer was ordered on public business from the Mouth of the Mississippi to New York & was to return to his duty by the same route.
It would be monstrous in itself and against numerous precedents to say that the expence of such a journey was to be borne by the Officer himself. It is a general rule that where an officer is detached from the army for a special purpose of service, his expences are to be defrayed by the Government. A different rule might oblige him to exhaust the compensations of a year in the expences of a quarter of it.
Proceeding on this idea, I thought there could be no doubt of the propriety of directing his expences at & from New Orleans to be reimbursed and sea stores to be furnished for the return voyage of himself and suite.
I directed Mr. Stevens to do both; referring him to General Wilkinson for a statement of the requisite stores. It seemed to me that this sort of delicacy was due to an Officer of so high rank, though it should chance to be abused. I trust that this has not been the case.
4. The Rent of Quarters for the Adjutant General and his suite & for his Office, and the rent of quarters for my suite and an Office.
As to myself I have to this moment lived in a house rented and paid for by myself. The observation of the Ass Qr Master General is that in such cases the rent ought to be paid by the Officers themselves, the charge for it to be adjusted with them by the Accountant of the War Department & if proper to be paid by a warrant from the Secy.
This is a course as inadmissible as it would be novel.
It is the practice of every service to provide Officers with Quarters. The doing of it in our system belongs to the Department of Qr. Mr. General. Mr. Stevens acts in the capacity of Qr. Master. He was therefore the proper organ, and the expence was a proper charge in his Quarter Master’s Account. To require the officers to pay in the first instance is to impose on them a burthen which they are not bound to bear and which it might often not be in their power to take upon themselves.
I do not deem it necessary to dwell particularly on other items in General Steven’s accounts which have been objected to. The principles I have stated apply to some of them & some will find their justification in the usual course of service and in the nature of his functions.
I proceed to the representations of Majors Toussard & Jackson.
The letter of Major Toussard states the reasons for what was done in a manner which appears to me satisfactory.
As to the tents and shoes there was no doubt a proceeding out of the established course, and it is much to be wished that the public arrangements in regard to supplies were such as to render expedients of this sort unnecessary. But while they continue to be defective and tardy, exigencies will occur in which irregular modes of providing will not fail [to] be resorted to. In such instances the propriety of the conduct of Officers must be judged of by the circumstances & where these will bear them out, they will be intitled to ratification. To me it seems that what was done in respect to these articles was necessary & prudent.
As to the barge for Fort Adams, there being no regulation to the contrary, the expenditure was in my opinion strictly regular, & there is every probability that it was proper.
As to wood for cadets, there is no regulation, within my knowledge, which furnishes a rule. Analogy is rather in favour of that which was pursued. And it seems expedient in this particular as in others to raise the cadet above the N C. Officer & private. At any rate if there was no contrary regulation, this is a case in which the act of a commanding Officer ought to be supported as to the past.
But in respect to the Contractor, the observation of Major Toussard is decisive. He ingages to furnish all Quarter Master supplies that may be required by the Commanding Officer. He does furnish bona fide supplies of that description upon the orders of that Officer. It is a matter of course that his advances be admitted to his credit & that he be reimbursed. This is in my judgment a clear & an essential principle.
Major Jacksons letter presents embarrassments of a similar kind.
My observation as to the Barge in Major Toussards case applies to the Barge and the repairs mentioned by Major Jackson.
With respect to the article of Wood, I last fall directed the Contractors to lay in at once at each post a sufficiency for the supply of the Winter. The inducement to this was the certainty tha⟨t⟩ if the purchase was to keep pace with the consumption, the public would have to pay much higher prices than if the wood was procured and deposited in the fall. I took it for granted that the contractor would be reimbursed the sum he should advance for this anticipating provision. But if I misapprehend not the representation, an objection has been made to the charge on the principle that the contractor was only to be paid in proportion to the actual issues. How improvident the effect of this rule must be needs no argument. The instance cited by Major Jackson illustrates it. The Contractor on this principle will only buy as the consumption progresses, and the public must pay the successive enhancements of Winter prices. The Supply on this plan is likely to cost from 25 to 50 per Cent more.
Several of the matters concerning which difficulties have arisen have been heretofore subjects of communication between you and myself; and specific regulations have been by me submitted to consideration. These have not as yet been adopted, nor any substitute for them. The difficulties in question are strong comments on the necessity of establishing regulations in regard to expenditures which may serve as rules of conduct. One among many strong reasons for it is that persons who are to have pecuniary dealings with the Govermt. will naturally take into account the additional delays & perplexities to which they are exposed under the present system—& must and will find in the terms upon which they undertake a compensation for those impediments.
Voluminous explanations, like the present are no trival inconvenience. They consume every where a considerable portion of time which might be much more usefully employed. And in this way also the Public sustains a disadvantage. Its service is proportionably worse managed.
With great respect & esteem   I have the honor to be   Sir Yr obed ser
The Secy of War

